Kruse, P. J. (dissenting):
1. I cannot say that the evidence does not prove the defendant’s misconduct, although there are strong circumstances indicating that it was brought about by procurement and' connivance of persons acting on the plaintiff's behalf. 2. The facts actually found by *941the trial judge and the evidence in support thereof not only permit, but, as I think, require, a finding that the defendant's misconduct was condoned by the plaintiff. He may not have intended that what he did and consented to should have that effect, but such, I think, was the legal effect thereof.